DETAILED ACTION
Claims 43-53 are pending as amended on 05/05/20.

Information Disclosure Statement
The information disclosure statement filed October 26, 2020 appears to fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 43-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trpkovski, US 6,158,483.
With regard to claims 43-44, Trpkovski teaches a method of forming a gas-filled IGU assembly, wherein an unsealed assembly with an interpane space therein is placed within a sealed enclosure (12/14/38) atop a conveyor belt (46), the enclosure has air evacuated by vacuum outlets (42/24), a first, filling gas is introduced (62) into the interpane space, the IGU assembly is sealed, and a second, different composition of 
With regard to claims 45-46, Trpkovski teaches the claimed bottom gap & bottom support & bottom inlet [FIG. 4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 47-53 are rejected under 35 U.S.C. 103 as being unpatentable over Trpkovski, US 6,158,483 in view of Arasteh, US 5,080,146.
With regard to claim 47, the teachings of Trpkovski have been detailed above, and while this reference does not expressly disclose introducing a second, different composition of gas (ambient air) into the enclosure while filling with the first filling gas (i.e., prior to sealing the IGU assembly)
With regard to claim 48, as Arasteh teaches refilling these volumes “substantially simultaneously” [Col. 4, 31-32], they would be filled within 2 seconds.
With regard to claim 49, the interpane filling gas of Arasteh would be filled to relatively increased pressure in the conventional manner, to prevent ingress of other gases during sealing [Col. 4, 39-41].
With regard to claims 50-51, Arasteh also teaches conventional krypton IGU filling gas & filling the enclosure with air or the like (e.g. abstract).
With regard to claim 52, Trpkovski [FIG. 10] & Arasteh teach or suggest reducing pressure by at least this amount in order to evacuate the enclosure as desired, wherein determining the degree of reduction needed would depend somewhat on the size of the enclosure/IGU and desired processing time and arriving at such a value would have been within the realm of ordinary skill in this art.
With regard to claim 53, Trpkovski [FIG. 10] & Arasteh teach or suggest filling the evacuated panes at roughly atmospheric pressure or slightly above, which would be roughly equivalent to 14 psi.  It is also noted that determining the degree of filling needed would depend somewhat on the size of the enclosure/IGU and desired processing time and arriving at such a value would have been within the realm of ordinary skill in this art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745